Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims in this application is the inclusion of the specific reinforcement element arranged in a lower portion of the door such that when the door is mounted in the vehicle body, the reinforcement element is at the height of the rocker and such that when a side impact is received by the door the reinforcement element with the inner door panel is supported by the vehicle rocker, wherein the reinforcement element is a U-shaped bracket, with a base wall and a pair of laterally opposed side walls with free ends defining an open side opposite to the base wall, that extends from the inner door panel completely to the outer door panel and is arranged with the base wall supported by the outer door panel and the free ends of the pair of laterally opposed side walls supported by a mounting flange facing the inner door panel, and wherein an ‘outline’, defined as only the lower edge of the laterally opposed side walls (see numeral 122’, FIG.3; and 122’, FIG.4; and 122’’’, FIG.5) when viewed in a cross-sectional view, along the open side of the U-shaped bracket has a shape ‘complementary’ to a shape of an outer shell of the rocker, where the term complementary is defined to mean fitting like a puzzle piece where the shape exactly matches and nests within the corresponding shape in combination with the other elements recited which is not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENN DAYOAN can be reached on 571.272.6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3612